     Case 3:17-cv-00295-JLS-BLM Document 26 Filed 03/05/19 PageID.419 Page 1 of 6



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 17cv295-JLS(BLM)
11    VERACITY WIRELESS, INC., a California
      Corporation,
12                                                           NOTICE AND ORDER FOR EARLY
                                            Plaintiff,       NEUTRAL EVALUATION CONFERENCE
13                                                           IN PATENT CASE
      v.
14
      VIRTUAL FLEET MANAGEMENT, LLC, a Texas
15    Limited Liability Company, and DOES 1–20,
16                                      Defendants.
17

18

19
20          IT IS HEREBY ORDERED that an Early Neutral Evaluation ("ENE") of your case will be
21   held on March 28, 2019 at 2:00 p.m. in the chambers of the Honorable Barbara L. Major,
22   United States Magistrate Judge, located at 333 West Broadway, Suite 1110, San Diego,
23   California, 92101.
24   The following are mandatory guidelines for the parties preparing for the Early
25   Neutral Evaluation Conference.
26          1.     Purpose of Conference: The purpose of the ENE is to permit an informal
27   discussion between the attorneys, parties, and the settlement judge of every aspect of the
28   lawsuit in an effort to achieve an early resolution of the case. All conference discussions will

                                                         1
                                                                                          17cv295-JLS(BLM)
     Case 3:17-cv-00295-JLS-BLM Document 26 Filed 03/05/19 PageID.420 Page 2 of 6



1    be informal, off the record, privileged, and confidential. Counsel for any non-English speaking

2    party is responsible for arranging for the appearance of an interpreter at the conference.

3          2.     Personal Appearance of Parties Required: All parties, adjusters for insured

4    parties, and other representatives of a party having full and complete authority to enter into a

5    binding settlement, and the principal attorneys responsible for the litigation, must be present

6    in person and legally and factually prepared to discuss settlement of the case. Counsel

7    appearing without their clients (whether or not counsel has been given settlement authority)

8    will be cause for immediate imposition of sanctions and may also result in the immediate

9    termination of the conference.

10         Unless there is good cause, persons required to attend the conference pursuant to this

11   Order shall not be excused from personal attendance. Requests for excuse from

12   attendance for good cause shall be made in writing at least three (3) court days

13   prior to the conference. Failure to appear at the ENE conference will be grounds for

14   sanctions.

15         3.     Full Settlement Authority Required: In addition to counsel who will try the

16   case, a party or party representative with full settlement authority1 must be present for the

17   conference. In the case of a corporate entity, an authorized representative of the corporation

18   who is not retained outside counsel must be present and must have discretionary authority to

19   commit the company to pay an amount up to the amount of the Plaintiff's prayer (excluding
20   punitive damages prayers). The purpose of this requirement is to have representatives

21   present who can settle the case during the course of the conference without consulting a

22

23   1 "Full settlement authority" means that the individuals at the settlement conference must be
24   authorized to explore settlement options fully and to agree at that time to any settlement
     terms acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648,
25   653 (7th Cir. 1989). The person needs to have "unfettered discretion and authority" to
26   change the settlement position of a party. Pitman v. Brinker Int'l, Inc., 216 F.R.D. 481, 485-
     86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement authority to
27   attend the conference contemplates that the person's view of the case may be altered during
     the face to face conference. Id. at 486. A limited or a sum certain of authority is not
28   adequate. See Nick v. Morgan's Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                     2
                                                                                      17cv295-JLS(BLM)
     Case 3:17-cv-00295-JLS-BLM Document 26 Filed 03/05/19 PageID.421 Page 3 of 6



1    superior. Counsel for a government entity may be excused from this requirement so long as

2    the government attorney who attends the ENE conference (1) has primary responsibility for

3    handling the case, and (2) may negotiate settlement offers which the attorney is willing to

4    recommend to the government official having ultimate settlement authority.

5             4.    Confidential ENE Statements Required: By March 21, 2019 the parties

6    shall submit via email (efile_major@casd.uscourts.gov) or hand delivery, confidential

7    statements no more than ten (10) pages2 in length directly to the chambers of the Honorable

8    Barbara L. Major. These confidential statements shall not be filed or served on

9    opposing counsel. Each party's confidential statement must include the following:

10                  a.     A brief description of the case, the claims and/or counterclaims asserted,

11   and the applicable defenses or position regarding the asserted claims;

12                  b.     A specific and current demand or offer for settlement addressing all relief

13   or remedies sought. If a specific demand or offer for settlement cannot be made at the time

14   the brief is submitted, then the reasons therefore must be stated along with a statement as to

15   when the party will be in a position to state a demand or make an offer; and

16                  c.     A brief description of any previous settlement negotiations, mediation

17   sessions, or mediation efforts.

18            A general statement that a party will "negotiate in good faith" is not a specific demand

19   or offer contemplated by this Order. It is assumed that all parties will negotiate in good faith.
20   In addition, parties are encouraged to include in the statement or bring to the ENE appropriate

21   demonstrative aids to assist the court in understanding the invention(s) at issue in the

22   litigation.

23   ///

24   ///

25   ///

26   ///
27

28   2   The parties shall not append attachments or exhibits to the ENE statement.

                                                      3
                                                                                        17cv295-JLS(BLM)
     Case 3:17-cv-00295-JLS-BLM Document 26 Filed 03/05/19 PageID.422 Page 4 of 6



1            5.    New Parties Must be Notified by Plaintiff's Counsel: Plaintiff's counsel

2    shall give notice of the ENE to parties responding to the complaint after the date of this notice.

3            6.    Case Management Under the Amended Federal Rules and the Local

4    Patent Rules: In the event the case does not settle at the ENE, the Court will conduct an

5    Initial Case Management Conference. In preparation for this conference, the parties must

6                  a.      Meet and confer pursuant to Fed. R. Civ. P. 26(f) no later than March 15,

7    2019.

8                  b.      File a joint Case Management Statement with Magistrate Judge Barbara L.

9    Major by March 22, 2019. The statement must address all of the topics set forth in Rule 26

10   as well as the following:

11                       i.      Any proposed modification of the deadlines provided for in the

12   Patent Local Rules, and the effect of any such modification on the date and time of the Claim

13   Construction Hearing, if any;

14                      ii.      Whether the court will hear live testimony at the Claim Construction

15   Hearing;

16                      iii.     The need for and specific limitations on discovery relating to claim

17   construction, including depositions of percipient and expert witnesses;

18                      iv.      The order of presentation at the Claim Construction Hearing;

19                      v.       Any proposed modifications to the limitations on discovery imposed
20   under the Federal Rules of Civil Procedure or by local rule; and

21                      vi.      Any issues or agreements relating to electronically stored

22   information or protective orders.

23                 c.      Exchange initial disclosures pursuant to Rule 26(a)(1)(A-D) no later than

24   March 22, 2019.

25           7.    Requests to Continue an ENE Conference: Local Patent Rule 2.1.a requires

26   that an ENE take place within sixty (60) days of the filing of the first answer. Requests to
27   continue ENEs are rarely granted. However, the Court will consider formal, written ex parte

28   requests to continue an ENE conference when good cause exists that make a continuance

                                                     4
                                                                                       17cv295-JLS(BLM)
     Case 3:17-cv-00295-JLS-BLM Document 26 Filed 03/05/19 PageID.423 Page 5 of 6



1    appropriate. In and of itself, having to travel a long distance to appear in person is not “good

2    cause.” Absent good cause, requests for continuances will not be considered unless

3    submitted in writing no less than seven (7) days prior to the scheduled conference.

4

5    Dated: 3/5/2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     5
                                                                                      17cv295-JLS(BLM)
     Case 3:17-cv-00295-JLS-BLM Document 26 Filed 03/05/19 PageID.424 Page 6 of 6



1                             NOTICE OF RIGHT TO CONSENT TO TRIAL

2                         BEFORE A UNITED STATES MAGISTRATE JUDGE

3

4           In accordance with the provisions of 28 U.S.C. § 636(c), you are hereby notified that a

5    U.S. Magistrate Judge of this district may, upon the consent of all parties, on Form 1A

6    available in the Clerk's Office, conduct any or all proceedings, including a jury or non-jury trial,

7    and order the entry of a final judgment. Counsel for the plaintiff shall be responsible for

8    obtaining the consent of all parties, should they desire to consent.

9           You should be aware that your decision to consent or not to consent is entirely

10   voluntary and should be communicated solely to the Clerk of Court. Only if all parties consent

11   will the Judge or Magistrate Judge to whom the case has been assigned be informed of your

12   decision.

13          Judgments of the U.S. Magistrate Judges are appealable to the U.S. Court of Appeals in

14   accordance with this statute and the Federal Rules of Appellate Procedure.

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      6
                                                                                         17cv295-JLS(BLM)
